Citation Nr: 1453284	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-11 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a video conference hearing in January 2011 before the undersigned.  A transcript of that proceeding has been associated with the claims file.  The Board previously remanded this case in May 2011 and September 2013 for further development.

In its September 2013 remand, the Board directed the RO to obtain additional VA treatment records; assist the Veteran in obtaining any additional private medical records; ask the Veteran to provide evidence regarding his loss of business or employment, including approximate loss of income, due to hearing loss; schedule the Veteran for a social and industrial survey to assess the Veteran's employment history and day-to-day functioning; and schedule the Veteran for an audiological examination specifically addressing the functional effects caused by his bilateral hearing loss.  Finally, the RO was directed to determine whether referral for extra-schedular consideration was warranted.

The record shows that additional VA and private treatment records were obtained, a letter was sent to the Veteran in November 2013 requesting employment information, he was afforded a VA examination in November 2013, and a Social and Industrial Survey was conducted in January 2014.  In a March 2014 supplemental statement of the case (SSOC), the RO determined that referral to the Director of Compensation and Pension for extra-schedular consideration was not warranted because it did not find that there was marked interference with employment or frequent periods of hospitalization associated with the Veteran's bilateral hearing loss.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to an increased rating in excess of 10 percent on an extra-schedular basis is addressed in the REMAND portion of the decision and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


FINDING OF FACT

During the appeal period, the Veteran's bilateral hearing loss has been manifested, at worst, by Level II hearing in the left ear and Level VIII in the right ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, VCAA notice requirements were sent to the Veteran in a December 2006.  This VCAA letter informed the Veteran of what evidence was needed to substantiate his claim for an increased rating, and also informed him of his and VA's respective duties for obtaining evidence.  Thereafter, the case was adjudicated by way of a May 2007 rating decision, the Veteran was issued a statement of the case in January 2009.  Supplemental statements of the case were issued in September 2009, August 2011, and March 2013.  The Veteran has also been advised as to how disability ratings are assigned by a letter dated July 2008.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains STRs, VA medical evidence and the Veteran's contentions.  The Veteran has also been given VA examinations in conjunction with his claim.

With regard to the VA examinations of record, the Board calls attention to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  

The Veteran has been given four VA audiological examinations.  During the March 2007 audiological examination, the Veteran complained of difficulty in the presence of background noise, and that he was exposed to excessive noise at work via digging equipment.  During the April 2009 examination, the Veteran stated that his greatest difficulty was with noisy situations, and hearing the television, women, and children.  In the August 2011 VA examination, the examiner opined that the Veteran's disability would have significant effects on his occupation, and that "[t]he severity and asymmetric nature of the Veteran's hearing loss will cause difficulty in virtually all situations, and is exacerbated by those environments involving excessive background noise, female voices, and multiple voices and/or multiple noise sources."  VA Examination, August 2011.  The impact on his occupational activities, the examiner opined, would be poor social interactions and hearing difficulty.  During a November 2013 VA audiological examination, the examiner opined that the Veteran's hearing loss did not impact his ordinary conditions of daily like, including the ability to work.

Thus, the Board finds the Veteran's statements and the examiners' opinions adequately described the functional effects of his bilateral hearing loss, as it demonstrates that the VA examiners elicited information from the Veteran about the effects of his disability.  Martinak, 21 Vet. App. at 455.

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2014) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The VA Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  Therefore, the VA examinations are not defective under Martinak.  21 Vet. App. at 455.

Finally, with regard to the VA's duty to notify and assist, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim for an increased rating for bilateral hearing loss.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Specifically, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numerical.  38 C.F.R. § 4.86(b).  That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately.  Id.

The Veteran was initially granted service connection for bilateral hearing loss in February 1972, and assigned a 10 percent disability rating.  The Veteran filed a claim for an increased rating in April 2005, contending that his hearing had gotten worse.

In March 2007, the Veteran underwent a VA audiological examination.  During the examination, the Veteran reported great difficulty understanding speech in the presence of background noise.  Examination of the Veteran's hearing revealed the following pure tone thresholds, measured in decibels:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
85
105
105
84
LEFT
20
20
40
80
40

Maryland CNC testing revealed speech recognition ability of 100 in the right ear, and 64 in the left ear.  These audiometry test results equate to Level III hearing in the right ear, and Level V in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing resulted in a 10 percent disability rating bilaterally.  38 C.F.R. § 4.85.

In April 2009, the Veteran underwent another VA audiological examination.  During the examination, the Veteran reported great difficulty in noisy situations, and difficulty understanding the television, women, and children.  Examination of the Veteran's hearing revealed the following pure tone thresholds, measured in decibels:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
90
105
105
85
LEFT
20
20
40
75
39

Maryland CNC testing revealed speech recognition ability of 72 in the right ear, and 100 in the left ear.  These audiometry test results equate to Level VII hearing in the right ear, and Level I in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing resulted in a 0 percent disability rating bilaterally.  38 C.F.R. § 4.85.

In June 2011, the Veteran underwent another VA audiological examination.  Examination of the Veteran's hearing revealed the following pure tone thresholds, measured in decibels:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
95
105
105
89
LEFT
30
35
50
80
49

Maryland CNC testing revealed speech recognition ability of 60 in the right ear, and 84 in the left ear.  These audiometry test results equate to Level VIII hearing in the right ear, and Level II in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing resulted in a 10 percent disability rating bilaterally.  38 C.F.R. § 4.85.  The examiner opined that the Veteran's disability would have significant effects on his occupation, and that "[t]he severity and asymmetric nature of the Veteran's hearing loss will cause difficulty in virtually all situations, and is exacerbated by those environments involving excessive background noise, female voices, and multiple voices and/or multiple noise sources."

The most recent VA audiological examination was performed in November 2013.  Examination of the Veteran's hearing revealed the following pure tone thresholds, measured in decibels:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
90
105
105
86
LEFT
25
35
70
80
53

Maryland CNC testing revealed speech recognition ability of 80 in the right ear, and 88 in the left ear.  These audiometry test results equate to Level V hearing in the right ear, and Level II in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing resulted in a 10 percent disability rating bilaterally.  38 C.F.R. § 4.85.  The examiner opined that the Veteran's hearing disability did not impact ordinary conditions of life, including his ability to work.

The Board has considered the lay evidence of record when adjudicating this claim.  The Board acknowledges that the Veteran is competent and credible to report the symptomatology associated with his hearing loss.  However, the Board notes that the rating criteria for hearing impairments are designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on the objective audiometric test results.  Therefore, lay evidence is not competent to diagnose or assess hearing loss, and the Veteran's statements are accorded little probative value.

Based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his bilateral hearing loss.  Of the four examinations highlighted above, none of the examinations reveal audiological evaluations that would warrant a rating in excess of 10 percent.  Thus, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

Unfortunately, the Board finds that further RO action on the claim on appeal is warranted, even though such action will further delay an appellate decision.

Under 38 C.F.R. § 3.321(b)(1) (2014), in exceptional cases where the schedular evaluations do not adequately account for the effects that the Veteran's disability has on his individual earning capacity, the RO can request that the Under Secretary for Benefits or the Director, Compensation and Pension Service determine whether an extra-schedular evaluation is appropriate.  38 C.F.R. § 3.321(b)(1) (2014).  The regulation states that an "exceptional case" is one "with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards."  Id.

The Court has set out a three-part test, based on language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Where the evaluations provided by the rating schedule are found to be inadequate, an extra-schedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.

The Board itself may not assign an extra-schedular rating in the first instance but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to the appropriate personnel for extra-schedular consideration pursuant to the procedures of 38 C.F.R. § 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to §§ 3.321(b)(1), the propriety of assigning an extra-schedular evaluation.  Smallwood, supra (acknowledging that precedent did "not limit the [Board's] duty to consider whether an extraschedular rating should be addressed by the appropriate official"); Floyd, supra ("38 C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an extraschedular rating through certain officials who possess the delegated authority to assign such a rating in the first instance.") (emphasis in original).

The Board observes that the record contains evidence that the Veteran's hearing loss has had a significant effect on his employment.  In a VA examination from June 2011, the examiner opined that the "severity and asymmetric nature of Veteran's hearing loss will cause difficulty in virtually all situations, and is exacerbated by those environments involving excessive background noise, female voices, and multiple voices and/or multiple noise sources."  The examiner concluded that the Veteran's hearing loss caused poor social interactions and hearing difficulty.

In a November 2013 examination, the examiner opined that the Veteran's hearing loss "may result in some difficulty understanding speech in difficult listening situations, like in the presence of background noise, when he cannot see speakers' faces, or over the phone."  However, the examiner concluded that with reasonable accommodation, the Veteran's hearing loss would not affect most work activities.  The examiner concluded that the Veteran's hearing loss would not impact ordinary conditions of daily life.

In a January 2014 Social and Industrial Survey, the Veteran reported that he attempted to get a job with the U.S. Postal Service in the 1970s, but that he was not hired due to his hearing loss.  He also reported that there was tension between him and his wife due to his hearing loss.  The Veteran also stated that his hearing loss interfered with his ability to do his job with a water treatment and distribution facility and caused problems between him and his co-workers, and that he chose to retire because his job performance had declined.  The examiner noted that the Veteran's service-connected disabilities, including hearing loss, were factors in the Veteran's decision to retire.  The examiner noted that the Veteran's hearing loss and short term memory loss caused him problems as work, and that his supervisors thought he was ignoring direction when really he could not hear them.  Finally, the examiner noted that the Veteran's hearing loss caused him to withdraw from social interaction and social gatherings.

In a statement, dated March 2014, the Veteran indicated that his hearing disability impacted his occupational activities and that he retired as a result of that impact.  He described situations when he could not hear or understand his co-workers requests.  The Veteran also described a situation when his boss had to pull him to the side to talk to him about not listening.

In a June 2011 statement, a co-worker of the Veteran, A.M., stated that he had worked with the Veteran for five years, and that he noticed the Veteran's hearing had gotten worse.  A.M. stated that, even though the Veteran wore hearing aids, he would still have trouble communicating at work.  In a statement dated August 2006, another co-worker of the Veteran, H.H., stated that he had to speak with the Veteran in a loud voice, and that when he and the Veteran travel, he would have to drive because the Veteran could not hear out of his left ear.

Based on the foregoing, there appears to be evidence of effects upon the Veteran's ability to maintain employment that are not contemplated by the established schedular criteria, as well as evidence of marked interference with employment.  In order to give the Veteran every consideration with respect to the present appeal, the Board finds that the claim must be remanded for consideration of entitlement to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted, and the appeal shall be remanded for such development.  See Floyd, supra ("the correct course of action for the Board in extra-schedular consideration cases such as this one is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1)."); 38 C.F.R. § 19.9 (2014) ("If further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for proper appellate decision, a Veterans Law Judge or panel of Veterans Law Judges shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken.").

Further, the Board notes that the Veteran receives continuous treatment at the VA.  The most recent VA treatment records associated with the Virtual VA/VBMS electronic record are dated from September 2013.  In light of the need to remand for other matters and as VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from September 2013 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

The RO should also request that the Veteran provide any additional information concerning additional private medical care providers as well as any additional information regarding the impact that his hearing loss has on his employment.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any additional VA treatment records related to bilateral hearing loss from September 2013 to the present.

2.  The RO should contact the Veteran and request information with respect to any additional private medical care providers who may possess current records pertinent to his claim.  After obtaining any necessary consent forms for the release of the Veteran's private medical records, the RO should obtain, and associate with the claims folder, all records noted by the Veteran that are currently not on file.  Moreover, ask the Veteran again to provide any additional evidence related to the loss of business or employment, including the approximate amount of loss of income due to hearing loss with respect to his employment.

3.  After associating all the evidence in connection with the above development (to the extent possible) with the record, the RO MUST refer the Veteran's claim for consideration of an extra-schedular evaluation to the Under Secretary of Benefits or Director of Compensation and Pension, pursuant to 38 C.F.R. § 3.321(b)(1).  The determination should consider all of the evidence of record.  If, after consideration by the Under Secretary or Director, the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC, which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


